EXHIBIT 10.4(c)

REAFFIRMATION AGREEMENT

REAFFIRMATION AGREEMENT, dated as of December 18, 2012 (this “Agreement”), among
CINEMARK USA, INC. (the “Borrower”), CINEMARK HOLDINGS, INC., (“Parent”), and
the undersigned Subsidiaries of the Borrower (the “Subsidiary Guarantors” and
together with Partent and the Borrower, the “Reaffirming Parties” and
individually each a “Reaffirming Party”) and BARCLAYS BANK PLC, as
administrative agent (the “Administrative Agent”) under the Amendment and
Restatement referred to below. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Amendment and
Restatement.

WHEREAS, the Borrower, the lenders from time to time parties thereto (the
“Existing Lenders”), the Administrative Agent and the other agents party thereto
have entered into the Credit Agreement, dated as of October 5, 2006 (as amended,
supplemented and otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);

WHEREAS, the Borrower, certain of the Existing Lenders and the Administrative
Agent have agreed to amend and restate the Existing Credit Agreement (the
“Amendment and Restatement”);

WHEREAS, Parent, the Borrower and each Subsidiary Guarantor are parties to the
Guarantee and Collateral Agreement, dated as of October 5, 2006 (the “Guarantee
and Collateral Agreement”);

WHEREAS, pursuant to the Guarantee and Collateral Agreement, Parent, the
Borrower and each Subsidiary Guarantor have guaranteed the Obligations and
pursuant to the Security Documents, each Reaffirming Party has granted in favor
of the Administrative Agent a security interest or lien in the collateral as
described in each Security Document;

WHEREAS, each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Amendment and Restatement
becoming effective and the consummation of the transactions contemplated
thereby; and

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the Amendment and Restatement.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Reaffirmation. Each of the Reaffirming Parties hereby (i) consents to
the Amendment and Restatement and the transactions contemplated thereby,
(ii) confirms its respective guarantees, pledges, grants of security interests
and liens, acknowledgments, obligations and consents under the Guarantee and
Collateral Agreement and the other Loan Documents to which it is a party and
agrees that notwithstanding the effectiveness of the Amendment and Restatement
and the consummation of the transactions contemplated thereby, such guarantees,
pledges, grants of security interests and liens, acknowledgments, obligations
and consents shall continue to be in full force and effect, and (iii) ratifies
the Guarantee and Collateral Agreement and the other Loan Documents to which it
is a party.

SECTION 2. Grant of Security Interest. Subject to the terms of the Guarantee and
Collateral Agreement, each of the Reaffirming Parties hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in and liens on the Collateral now owned or at any time hereafter
acquired by such Reaffirming Party or in which such Reaffirming Party now has or
at any time in the future may acquire any right, title or interest (subject to
the exclusions set forth in the proviso to Section 3 of the Guarantee and
Collateral Agreement) as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Reaffirming Party’s Obligations.



--------------------------------------------------------------------------------

SECTION 3. Amendment and Restatement. On and after the Restatement Closing Date,
(i) each reference in the Guarantee and Collateral Agreement or other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Existing Credit Agreement as amended
and restated by the Amendment and Restatement (as such agreement may be amended,
modified or supplemented and in effect from time to time) and (ii) the
definition of any term defined in the Guarantee and Collateral Agreement or any
other Loan Document by reference to the terms defined in the “Credit Agreement”
shall be amended to be defined by reference to the defined term in the Existing
Credit Agreement as amended and restated by the Amendment and Restatement (as
such agreement may be amended, modified or supplemented and in effect from time
to time).

SECTION 4. Loan Document. This Agreement is a Loan Document and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions of the Existing Credit Agreement as
amended and restated by the Amendment and Restatement (as such agreement may be
amended, modified or supplemented and in effect from time to time).

SECTION 5. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

SECTION 6. No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the Amendment and Restatement shall extinguish the obligations
outstanding under the Existing Credit Agreement, the Guarantee and Collateral
Agreement and the other Security Documents or discharge or release the lien or
priority of the other Security Documents. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Existing Credit Agreement as amended and restated by the Amendment and
Restatement, the Guarantee and Collateral Agreement or the other Security
Documents or instruments securing the same, which shall remain in full force and
effect, except to any extent modified hereby or by instruments executed
concurrently herewith. Nothing implied in this Agreement, the Existing Credit
Agreement, the Amendment and Restatement, the Guarantee and Collateral Agreement
and the other Security Documents or in any other document contemplated hereby or
thereby shall be construed as a release or other discharge of any of Parent,
Borrower, or any other Loan Party from any of its obligations and liabilities as
a “Borrower,” “Guarantor,” “Subsidiary Guarantor,” “Loan Party” or “Grantor”
under the Existing Credit Agreement, the Guarantee and Collateral Agreement or
the other Security Documents. Each of the Existing Credit Agreement, the
Guarantee and Collateral Agreement and the other Security Documents shall remain
in full force and effect, until (as applicable) and except to any extent
modified hereby or in connection herewith.

SECTION 7. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

SECTION 8. Consent to Jurisdiction. Each party hereto hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be, at its address set forth in Section 10.2 of the
Existing Credit Agreement, as amended and restated by the Amendment and
Restatement, or such other address of which the Administrative Agent shall have
been notified pursuant thereto, dated as of the date hereof and in accordance
therewith;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not permitted by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, indirect, exemplary, punitive or consequential damages.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first above written.

 

CINEMARK HOLDINGS, INC. By:     Title:   CINEMARK, INC. By:     Title:   CENTURY
THEATRES NG, LLC By:     Title:   CENTURY THEATRES SEATTLE, LLC By:     Title:  
CENTURY THEATRES SUMMIT SIERRA, LLC By:     Title:   CENTURY THEATRES, INC. By:
    Title:  



--------------------------------------------------------------------------------

CINEARTS SACRAMENTO, LLC By:     Title:   CINEARTS, LLC By:     Title:   CORTE
MADERA THEATRES, LLC By:     Title:   MARIN THEATRE MANAGEMENT, LLC By:    
Title:   NORTHBAY THEATRES, LLC By:     Title:   NOVATO THEATRES, LLC By:    
Title:  



--------------------------------------------------------------------------------

SAN RAFAEL THEATRES, LLC By:     Title:   SUNNYMEAD CINEMA CORP. By:     Title:
  CNMK INVESTMENTS, INC. By:     Title:   CINEMARK CONCESSIONS, LLC By:    
Title:   CINEMARK PARTNERS I, INC. By:     Title:   CINEMARK PROPERTIES, INC.
By:     Title:  



--------------------------------------------------------------------------------

CNMK TEXAS PROPERTIES, LLC By:     Title:   GREELEY HOLDINGS, INC. By:    
Title:   MULTIPLEX SERVICES, INC. By:     Title:   TRANS TEXAS CINEMA, INC. By:
    Title:  